        Case 6:19-mj-00079-JDP Document 11 Filed 09/18/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     KRISTEN ROGERS
 7
 8                                        IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 6:19-mj-00079-JDP
12                             Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE
13    vs.
14    Kristen Rogers,                                    Date: November 4, 2020
                                                         Time: 10:00 a.m.
15                            Defendant.                 Judge: Hon. Jeremy D. Peterson
16
17              The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Kristen Rogers, hereby stipulate and jointly move this Court to continue Ms. Rogers’s
20   hearing scheduled for September 15, 2020 until November 4, 2020.
21              On July 9, 2020, Ms. Rogers’s case was continued to September 15, 2020. The parties are
22   actively working towards a settlement, but have not reached a final agreement yet. The
23   undersigned requests the status conference be continued until November 4, 2020 to finalize a
24   settlement agreement. The government does not object.
25    //
26    //
27    //
28

     ddA
       Rogers / Stipulation to Continue                   -1-
       Status Conference
        Case 6:19-mj-00079-JDP Document 11 Filed 09/18/20 Page 2 of 3


 1                                        Respectfully submitted,
 2                                        McGREGOR SCOTT
                                          United States Attorney
 3
 4   Dated: September 15, 2020            /s/ Sean Anderson
                                          Sean Anderson
 5                                        Acting Legal Officer
                                          National Park Service
 6                                        Yosemite National Park
 7
 8   Dated: September 15, 2020            HEATHER E. WILLIAMS
                                          Federal Defender
 9
10                                        /s/ Benjamin A. Gerson
                                          BENJAMIN A. GERSON
11                                        Assistant Federal Defender
                                          Attorney for Defendant
12                                        Kristen Rogers
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Rogers / Stipulation to Continue     -2-
       Status Conference
        Case 6:19-mj-00079-JDP Document 11 Filed 09/18/20 Page 3 of 3


 1                                                  ORDER
 2              Good cause appearing, the above stipulation to continue the status conference in case
 3   6:19-mj-00079 JDP until November 4, 2020 is hereby accepted and adopted as the order of this
 4   court.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:         September 18, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Rogers / Stipulation to Continue                -3-
       Status Conference
